COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Bilal Burki, Individually and d/b/a Sheila Burki Wedding Décor
                          and/or Sheila Burki Designs, LLC. v. Janette D. Dansby

Appellate case number:    01-22-00044-CV, 01-22-00046-CV

Trial court case number: 21-DCV-289522, 19-DCV-265591

Trial court:              268th District Court of Fort Bend County

       On May 19, 2022, this Court granted motions filed by appellants, Bilal Burki,
Individually and d/b/a Sheila Burki Wedding Décor and/or Sheila Burki Designs, LLC,
requesting ninety-day extensions of time in which to file their appellate briefs, making the briefs
due August 17, 2022,. The Court noted in its orders that no further extensions would be granted.
On August 17, 2022, appellants requested an additional fourteen days in which to file their
appellate briefs, making their briefs due August 31, 2022.
       The motions are granted. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: August 23, 2022